       Case 7:20-cv-01233-NSR-PED Document 20 Filed 10/06/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                                           The Charles L. Brieant, Jr
                                 Federal Building and United States Courthouse
                                             300 Quarropas Street.
                                         White Plains, New York 10601
                                                 914 390 4250

     Chambers of
Hon. Paul E. Davison
United States Magistrate Judge                                               October 6, 2020



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               RESCHEDULING ORDER
                                                                       7:20-cv-1233-NSR-PED
 Reyna et al
                                     Plaintiff,


                  - against -


 Target Corp.

                                      Defendants.




TO ALL PARTIES:

        The telephone conference scheduled for October 19, 2020 at 09:30 a.m. before the

Hon. Paul E. Davison, U.S.M.J., is rescheduled to October 21, 2020 at 9:30 a.m.




             NOTIFY ALL OTHER PARTIES OF THIS SCHEDULE IMMEDIATELY!



  USDC SDNY
  DOCUMENT
 USDC  SDNY
  ELECTRONICALLY
 DOCUMENT             FILED
  DOC #
 ELECTRONICALLY     FILED
  DATE
 DOC #  FILED: Oct 6, 2020 Oct
 6, 2020
                                                                    Oct 6, 2020
